Case: 2:16-cr-00141-ALM-EPD Doc #: 104 Filed: 03/16/21 Page: 1 of 1 PAGEID #: 1970



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

JOSHUA D. CHAPMAN-SEXTON,                    :
                                             :
                                             :      Case No. 2:16-CR-00141(1)
                                             :
       Petitioner,                           :      CHIEF JUDGE ALGENON L. MARBLEY
                                             :
                                             :      Magistrate Judge Elizabeth P. Deavers
       v.                                    :
                                             :
UNITED STATES OF AMERICA,                    :
                                             :
       Respondent.                           :



                                            ORDER

       On January 28, 2021, the Magistrate Judge issued a Report and Recommendation

recommending that the petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

dismissed. (ECF No. 102.) Although the parties were advised of the right to file objections to the

Magistrate Judge’s Report and Recommendation, and of the consequences of failing to do so, no

objections have been filed. The Report and Recommendation (ECF No. 102) is ADOPTED and

AFFIRMED. This action is hereby DISMISSED. Petitioner has waived the right to appeal by

failing to file objections. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638

F.2d 947 (6th Cir. 1981). The Court therefore DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.




                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE
DATED: March 16, 2021
